O’Dwyer, J.
This action was brought to recover the value of professional services alleged to have been rendered for the defendant at his request.
The plaintiffs claimed that the services rendered by them prior to the 30th day of January, 1895, were of the value and reasonably worth the sum of $500.
■ As to the first item, the defense made by the defendant was: First, that the services rendered were rendered either under the employment of the Piqua Club or of one Henry Edwards; and second, that the plaintiffs had agreed to receive their compensation only out of the proceeds of certain promissory notes when paid, and that said notes had not been paid; and as to the second the value of the services were put in issue.
There was a sharp conflict between the parties upon the questions in issue, and it wás properly left for the jury to determine.
Exceptions were taken at the trial by the appellant to the refusal of the judge to dismiss the complaint on the ground that the plaintiffs’ cause of action was against the Piqua Club or against Henry Edwards.
Whether plaintiffs were employed by the defendant or by the Piqua Club was in issue upon conflicting evidence and was properly left to the jury to decide.
Defendant also excepted to the refusal of the court to charge the jury that in estimating the value of the plaintiffs’ services the jury had perfect right to compare the services rendered in this particular transaction with the price- which was fixed for the whole years’s services to the club.
It is sufficient to say in answer to this request that there was no evidence showing what such services were to the club, and, there*722fore, no basis on which a comparison could be made, and further the question for the jury to determine was the reasonable value of the services rendered without regard to the value of the other services rendered to a stranger to the action.
The judgment and order appealed from should be affirmed, with costs. •
Sohuchman and Oónlan, JJ., concur.
Judgment and ordered affirmed, with costs.